                           IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                             CIVIL ACTION NO. 3:19-CV-00075-KDB

        BRIAN GREEN,

                Plaintiff,

                v.                                               ORDER

        BROCK & SCOTT, PLLC; K.
        SAANVAL AMIN,

                Defendants.



        THIS MATTER is before the Court on Defendants’ Motion for Reconsideration (Doc.

No. 44) and Third Motion to Dismiss (Doc. No. 46). The Court has carefully considered this

motion and the parties’ briefs and exhibits, with due regard for the fact that Plaintiff is appearing

pro se. For the reasons discussed below, the Court will GRANT both motions and dismiss this

action in its entirety.

                                  I.      LEGAL STANDARD

        Unless certified as final, “any order or other decision, however designated, that

adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties does

not end the action as to any of the claims or parties and may be revised at any time before the

entry of a judgment adjudicating all the claims and all the parties' rights and liabilities.” Fed. R.

Civ. P. 54(b). While the Federal Rules of Civil Procedure do not specifically contain a “motion

for reconsideration,” such motions, however, are allowed in certain, limited circumstances. The

power to reconsider or modify interlocutory rulings is committed to the discretion of the district

                                                      1



          Case 3:19-cv-00075-KDB Document 56 Filed 09/21/20 Page 1 of 12
court. See Fayetteville Investors v. Commercial Builders, Inc., 936 F.2d 1462, 1473 (4th

Cir.1991). Further, “the clear policy of the Rules is to encourage dispositions of

claims on their merits ….” United States v. Moradi, 673 F.2d 725, 727 (4th Cir. 1982) (citations

omitted).

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint must contain “a short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

However, “Rule 8(a)(2) still requires a ‘showing,’ rather than a blanket assertion, of entitlement

to relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, n.3 (2007). A motion to dismiss under

Federal Rule of Civil Procedure 12(b)(6) for “failure to state a claim upon which relief can be

granted” tests whether the complaint is legally and factually sufficient. See Fed. R. Civ. P.

12(b)(6); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007); Coleman v. Md. Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010), aff'd, 566 U.S.

30 (2012).

       The complaint’s “‘[f]actual allegations must be enough to raise a right to relief above the

speculative level’ and have ‘enough facts to state a claim to relief that is plausible on its face.’”

Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 616 n.26 (4th Cir. 2009) (quoting

Twombly, 550 U.S. at 555); Ashcroft v. Iqbal, 556 U.S. 662 (2009) (“While legal conclusions can

provide the framework of a complaint, they must be supported by factual allegations.”). “[A]

plaintiff's obligation to provide the grounds of his entitle[ment] to relief requires more than

labels and conclusions, and a formulaic recitation of a cause of action's elements will not do.”

Twombly, 550 U.S. at 555 (citations omitted). Moreover, a court need not accept a complaint's

“legal conclusions, elements of a cause of action, and bare assertions devoid of further factual

                                                      2



         Case 3:19-cv-00075-KDB Document 56 Filed 09/21/20 Page 2 of 12
enhancement.” Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir.

2009).

         The court, however, “accepts all well-pled facts as true and construes these facts in the

light most favorable to the plaintiff in weighing the legal sufficiency of the complaint.” Id.

Construing the facts in this manner, a complaint must contain “sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” Id. Thus, a motion to dismiss under

Rule 12(b)(6) determines only whether a claim is stated; “it does not resolve contests

surrounding the facts, the merits of a claim, or the applicability of defenses.” Republican Party v.

Martin, 980 F.2d 943, 952 (4th Cir. 1992).

         Further, the standard for evaluating the sufficiency of the pleading is more flexible for

pro se plaintiffs. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted

by lawyers.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (internal citation omitted).

Notwithstanding the court's obligation to liberally construe a pro se plaintiff's allegations, the

court is not required to accept a pro se plaintiff's contentions as true, Denton v. Hernandez, 504

U.S. 25, 32 (1992), and cannot ignore a clear failure to allege facts which set forth a claim

cognizable in a federal district court. See Weller v. Dep't of Soc. Servs., 901 F.2d 387, 391 (4th

Cir. 1990) (“The ‘special judicial solicitude’ with which a district court should view such pro se

complaints does not transform the court into an advocate. Only those questions which are

squarely presented to a court may properly be addressed.”).

                        II.    FACTS AND PROCEDURAL HISTORY



                                                      3



          Case 3:19-cv-00075-KDB Document 56 Filed 09/21/20 Page 3 of 12
       Prior to June 2018, Plaintiff incurred an alleged debt on a credit card issued by Wells

Fargo Bank, N.A. and subsequently defaulted on that credit card account. (Doc. No. 33

(Second Amended Complaint) at ¶¶ 12, 14), On August 23, 2018, Wells Fargo, through its

counsel Defendant Brock & Scott, PLLC (“BS”), commenced legal proceedings regarding that

alleged $7,053.68 credit card debt. A Civil Summons was issued and a State Court Complaint

was filed in a North Carolina state court lawsuit styled “Wells Fargo Bank, N.A. v. Brian

Green,” Case No. 18 CVD 2151 (Union County) (the “State Court Lawsuit”). (Id. at ¶ 16; 1-2).

       BS attempted to serve the Summons and Complaint on Plaintiff at 113 Indian Trail Rd

N Ste 280, Indian Trail, NC 28079 (the “Indian Trail Address”), but was unsuccessful. A

Sheriff’s Return of Service notes that Plaintiff was not served because “The address doesn’t

exist.” (Doc. No. 47-1 at Exhibit 3). BS then obtained an alternate address for Plaintiff at 2024

Holly Villa Circle, Indian Trail, North Carolina 28079, which Plaintiff acknowledges is his

residential address.1 (Doc. No. 33, p. 10 at ¶ 2). On October 8, 2018, the Union County

Sheriff’s Department successfully served Plaintiff at the Holly Villa residence by personally

delivering to Plaintiff a copy of the new Civil Summons and Complaint. (Doc. No. 33 at ¶18).

Additional related communications were similarly sent to Plaintiff at the Holly Villa address.

(Id. at ¶¶ 21-24). Plaintiff alleges that the Complaint and subsequent mailings should not have

been sent to the Holly Villa address. Specifically, he contends that doing so violates the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692-1692p (the “FDCPA”) and committed an

“invasion of privacy” in violation of North Carolina state law.

1Plaintiff also alleges in this affidavit attached to his Second Amended Complaint that another
unrelated person with the exact same name also has a residence at the same address, but there is
no allegation that Plaintiff informed Defendants of that unusual alleged circumstance.

                                                    4



        Case 3:19-cv-00075-KDB Document 56 Filed 09/21/20 Page 4 of 12
        On February 14, 2019, Plaintiff initiated this action by filing a Complaint against

Defendants Wells Fargo Bank, N.A., Brock & Scott, PLLC and K. Saanval Amin (the

“Original Complaint”). (Doc. No. 1). On May 6, 2019, and prior to the issuance of any

Summonses or any attempted service of the Original Complaint, Plaintiff filed an Amended

Complaint (the “First Amended Complaint”) against Defendants Wells Fargo and BS, and

voluntarily dismissed all claims against Amin. (Doc. No. 8). On June 1, 2019, Wells Fargo and

BS filed a Motion to Dismiss the First Amended Complaint (the “First Motion to Dismiss”).

(Doc. No. 15).

        On August 12, 2019, this Court granted the First Motion to Dismiss, finding that

“service on B&S was deficient [and t]he Court therefore lacks jurisdiction over B&S,” and

dismissed all claims against BS for lack of jurisdiction, dismissed with prejudice claims

brought under 15 U.S.C. § 1692g, and dismissed without prejudice claims brought under 15

U.S.C. § 1692c and N.C.G.S. § 75-1.1. (Doc. No. 25, pp. 7, 11). In addition, this Court

interpreted “the [First] Amended Complaint to mean that Plaintiff intended to drop his claim

against K. Saanval Amin” and directed the Clerk “to terminate K. Saanval Amin as a defendant

in this action.” (Doc. No. 25, f.n. 1, p. 11).

       On August 26, 2019, Plaintiff filed a Notice of Appeal to the United States Court of

Appeal for the Fourth Circuit with respect to the August 12, 2019 Order granting the First

Motion to Dismiss. On January 23, 2020, the Fourth Circuit Court of Appeals issued its Opinion

regarding Plaintiff’s appeal. The Fourth Circuit’s Opinion affirmed this “[C]ourt’s order

dismissing with prejudice [Plaintiff’s] claims against Appellee Brock & Scott, PLLC for

insufficient service of process and his claim pursuant to 15 U.S.C. § 1692(g) (2018) against all of

                                                    5



         Case 3:19-cv-00075-KDB Document 56 Filed 09/21/20 Page 5 of 12
the Appellees,” and remanded the remaining claims to this Court to, in the discretion of this

Court, “either afford [Plaintiff] Green another opportunity to amend or dismiss these claims with

prejudice, thereby rendering the dismissal order a final appealable judgment.” (Opinion, pp. 2,

3). On February 3, 2020, on remand, this Court entered an Order which afforded “Plaintiff

another opportunity to amend his complaint and stated that such amended complaint must

contain a ‘short and plain statement of the claim’ showing that Plaintiff is entitled to relief

against remaining Defendant Wells Fargo Bank, N.A.” (citations omitted) (Doc. No. 31, p. 2).

       On March 2, 2020, Plaintiff filed a Second Amended Complaint (the “Second Amended

Complaint”) which expressly “removes Defendant Wells Fargo Bank, N.A. from Original

Complaint, First Amended Complaint, and adds Defendant K. Saanval Amin to Second

Amended Complaint.” (Doc. No. 33, ¶ 1). On March 25, 2020, Wells Fargo, BS and Amin filed

a Motion to Strike and/or Dismiss (the “Motion to Strike”) on the grounds that Plaintiff was not

granted leave of this Court to further amend the First Amended Complaint with respect to either

Defendant BS or Defendant Amin. (Doc. No. 36). On June 19, 2020, by Order this Court granted

in part and denied in the part Defendants’ Motion to Strike and allowed this action to proceed

with respect to Plaintiff’s claims under 15 U.S.C. §§ 1692c and 1692e against Defendants BS

and Amin (the “Order”). (Doc. No. 43).

       On July 3, 2020, Defendants filed a Third Motion to Dismiss the Second Amended

Complaint (the “Third Motion to Dismiss”) and a Motion to Reconsider the Order (the “Motion

to Reconsider”). These motions are now ripe for decision.

                                     III.   DISCUSSION

       A.     Motion for Reconsideration

                                                   6



        Case 3:19-cv-00075-KDB Document 56 Filed 09/21/20 Page 6 of 12
       By their Motion for Reconsideration, Defendants in effect seek to clarify that the Court’s

June 19, 2020 Order (Doc. No. 43), which allows Plaintiff’s claims in the Second Amended

Complaint to proceed past Defendants’ Motion to Strike (Doc. No. 36), did not intend (and ought

not have the effect) to prohibit Defendants from filing a Rule 12 motion to dismiss that

complaint. Further and alternatively, they ask the Court to rule that their Third Motion to

Dismiss is timely filed. Defendants are correct in their interpretation of the intended effect of the

June 19, 2020 Order, and the Court will exercise its discretion to find that good cause and the

interests of justice require that Defendants have an opportunity to seek to dismiss the Second

Amended Complaint and that their Third Motion to Dismiss has been timely filed.

       In denying Defendants’ Motion to Strike and generally allowing Plaintiff’s Second

Amended Complaint to proceed, the Court sought to have the parties’ dispute decided on the

merits rather than on procedural or technical arguments. However, in giving the pro se Plaintiff

every benefit of the doubt so that he would have a second day in court through his Second

Amended Complaint, the Court did not intend to deny Defendants an opportunity to defend

themselves and, if appropriate, seek to dismiss Plaintiff’s claims by a Rule 12 motion. Rather,

the Court’s intent was, and remains, that the Plaintiff’s claims should be decided on the merits,

without procedural or technical matters unnecessarily limiting either party from having their

arguments heard in favor of or opposed to those claims. Accordingly, Defendants’ Motion for

Reconsideration will be granted and their Third Motion to Dismiss deemed timely filed to the

extent that Plaintiff argues otherwise.

       B.      Third Motion to Dismiss



                                                     7



         Case 3:19-cv-00075-KDB Document 56 Filed 09/21/20 Page 7 of 12
       In their Third Motion to Dismiss, Defendants ask the Court to dismiss each of the five

claims alleged by Plaintiff in the Second Amended Complaint. That complaint alleges four

causes of action for violation of the FDCPA (Counts I-IV) and one count alleging “Invasion of

Individual Privacy” (Count V). As explained below, none of the counts state a claim based on the

Plaintiff’s allegations so Defendants’ motion will be granted.

       Count I asserts that “Defendants violated 15 U.S.C. § 1692c(b) by communicating with a

third party after receiving multiple written correspondence from Mr. Green with his legal mailing

address.” The FDCPA provides that:


        [e]xcept as provided in section 1692b of this title, without the prior consent
        of the consumer given directly to the debt collector, or the express permission
        of a court of competent jurisdiction, or as reasonably necessary to effectuate
        a post judgment judicial remedy, a debt collector may not communicate, in
        connection with the collection of any debt, with any person other than the
        consumer, his attorney, a consumer reporting agency if otherwise permitted by
        law, the creditor, the attorney of the creditor, or the attorney of the debt
        collector.

       15 U.S.C. § 1692c(b). Plaintiff contends that he has sufficiently alleged a claim under

Section 1692c(b) by alleging that packages mailed to him at his residential address where he was

served with the summons and complaint violates the statute because a “third party [also] named

Brian Green” opened the packages, which were addressed to Plaintiff. The Court disagrees.

While the FDCPA is intended to protect consumers from misleading, unfair or unnecessarily

embarrassing collection efforts, Plaintiff has not cited any authority (and none could be found)




                                                    8



         Case 3:19-cv-00075-KDB Document 56 Filed 09/21/20 Page 8 of 12
for holding a debt collector liable for mailing a properly marked envelope2 to a consumer in his

own name.

       The mere fact, as alleged by Plaintiff, that another person with the same name as the

Plaintiff may, unknown to the Defendants, also reside at the Residence does not mean that

Defendants may be subject to liability under the FDCPA for sending communications to Plaintiff

at his residential address. Indeed, such a rule would effectively prohibit the mailing of debt

collection communications to consumers. Further, even in the absence of the unlikely scenario of

two unrelated people with the same name living together at the same address, there is always a

risk with a mailed letter that someone other than the person to whom the communication is

intended might open the envelope.3 However, the FDCPA specifically contemplates mailed

communications to consumers, with appropriate safeguards. See 15 U.S.C. §§ 1692f (7)–(8).

       Plaintiff has failed to allege that he notified Defendants that the Residence is an improper

address, that a third party with the same name also resides at the Residence, and/or that

Defendants should cease communications with Plaintiff at his residence. Plaintiff’s

allegations that the communications were returned to BS indicating a refusal of delivery,


2 The FDCPA contains limitations on the information related to debt collection that can be
included on a mailed envelope containing communications seeking to collect a debt, but Plaintiff
has not alleged that Defendants’ mailings violated those rules. See 15 U.S.C. §§ 1692f(7)–(8)
(restricting what information debt collectors may put on the outside of mailing envelopes).
3 Although telephone messages and other oral communications raise different and complex

issues not present here, the Court finds instructive a FTC Staff Commentary stating, “[a] debt
collector does not violate [the provision related to third parties] when an eavesdropper overhears
a conversation with the consumer, unless the debt collector has reason to anticipate the
conversation will be overheard.” FTC Staff Commentary on the FDCPA, 53 Fed.Reg. 50104
(Dec.                                           13,                                        1988).



                                                    9



         Case 3:19-cv-00075-KDB Document 56 Filed 09/21/20 Page 9 of 12
standing alone, do not make Defendants liable under the FDCPA and again no legal authority has

been cited in support of this assertion. In sum, Defendants mailed their communications

information to Plaintiff at the address where he resided and where he was served by the Union

County Sheriff’s Department after the sheriff determined that the other address Plaintiff claims

to be his legal residence “did not exist.” Accordingly, Plaintiff has failed to allege sufficient

facts for the Court to find that he has plausibly alleged that Defendants violated the FDCPA

prohibition regarding communication with a third party. Therefore, Count I will be dismissed.

       Count II of the Second Amended Complaint alleges that “Defendants violated 15 U.S.C.

 § 1692e(10) by using false representations or deceptive practices in connection with the

 collection of an alleged debt from Mr. Green.” The FDCPA provide that it “is a violation of

 this section [to] use [] any false representation or deceptive means to collect or attempt to

 collect any debt or to obtain information concerning a consumer.” 15 U.S.C. § 1692e(10).

 However, Plaintiff has not alleged what alleged actions by Defendants he asserts were false or

 deceptive. If this cause of action is premised upon Plaintiff’s assertion that mailings should

 not have been sent to the Holly Villa Circle residence, then those mailings do not violate the

 FDCPA as discussed above. Further, there are no other allegations from which the Court can

 conclude that Plaintiff has plausibly alleged that Defendants used a false representation or

 deceptive means to collect Plaintiff’s debt. Therefore, Count II will be dismissed.

       Count III of the Second Amended Complaint alleges that “Defendants violated 15 U.S.C.

§ 1692g(a)(3) by not communicating with a written notice of an allege [sic] debt and giving Mr.

Green thirty days after receipt of notice to dispute the validity of the alleged debt.” This Court



                                                    10



        Case 3:19-cv-00075-KDB Document 56 Filed 09/21/20 Page 10 of 12
has previously dismissed Plaintiff’s § 1692g claim with prejudice. Therefore, Plaintiff’s claim

under 15 U.S.C. § 1692g may not be again asserted in this action and will be dismissed.

       Plaintiff’s final FDCPA claim, Count IV, does not assert a substantive claim but rather

 alleges that Plaintiff suffered out-of-pocket actual damages. While Plaintiff would be entitled

 under the FDCPA to seek appropriate damages if he established that Defendants violated the

 Act, Plaintiff’s alleged damages do not create a substantive claim under the FDCPA. Section

 1692k(a) provides that a debt collector may be liable for actual or additional damages only if

 such party “fails to comply with any provision of this subchapter.” As discussed above,

 Plaintiff has not sufficiently alleged a plausible violation of the FDCPA; therefore, regardless of

 any actual damages Plaintiff contends he incurred, Defendants are not liable for such damages

 based on the insufficiency of the underlying allegations. So, this count will also be dismissed.

        Finally, Count V of the Second Amended Complaint alleges that “Defendants

 continued to mail confidential and financial information to Mr. Green’s residential address

 after learning about Mr. Green’s legal mailing address which caused his privacy to be violated

 causing injuries not limited to low self-esteem, personal humiliation, frustration, anxiety,

 embarrassment, and mental anguish.” However, North Carolina does not recognize such a

 cause of action, which Plaintiff acknowledges. See Doc. No. 54 at p. 10 (“Even though North

 Carolina does not recognize such a cause of action, Mr. Green wanted the Court to know his

 privacy was invaded by the action of the Defendants.”). Accordingly, Count V must be

 dismissed.

                                         IV.     ORDER

       NOW THEREFORE IT IS ORDERED THAT:

                                                    11



        Case 3:19-cv-00075-KDB Document 56 Filed 09/21/20 Page 11 of 12
  1. Defendant’s Motion for Reconsideration (Doc. No. 44) is GRANTED and the

     Defendants’ Third Motion to Dismiss is deemed timely filed;

  2. Defendants’ Third Motion to Dismiss is GRANTED;

  3. Plaintiff’s claims asserted in the Second Amended Complaint are dismissed with

     prejudice; and

  4. The Clerk is directed to close this matter in accordance with this Order;

SO ORDERED ADJUDGED AND DECREED.
                                          Signed: September 20, 2020




                                          12



Case 3:19-cv-00075-KDB Document 56 Filed 09/21/20 Page 12 of 12
